Case: 13-7003    Document: 11     Page: 1   Filed: 04/11/2013




           NOTE: This order is nonprecedential.

   United States Court of Appeals
       for the Federal Circuit
                __________________________

                JAMES LEROY HARRIS,
                  Claimant-Appellant,

                             v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.
                __________________________

                        2013-7003
                __________________________

    Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 12-2287, Judge Mary J.
 Schoelen.
              __________________________

                      ON MOTION
                __________________________

   Before PROST, MOORE, and O’MALLEY, Circuit Judges.
 PER CURIAM.

                        ORDER

     James Leroy Harris, a veteran seeking Department of
 Veterans Affairs (DVA) disability compensation for hyper-
 tension, has appealed from a decision of the United States
Case: 13-7003       Document: 11   Page: 2    Filed: 04/11/2013




 JAMES HARRIS V. SHINSEKI                                   2

 Court of Appeals for Veterans Claims (Veterans Court)
 denying his petition for a writ of mandamus. The Secre-
 tary of Veterans Affairs moves to waive the requirements
 of Federal Circuit Rule 27(f) and to dismiss James Har-
 ris’s appeal as moot. Harris has not filed a response.

     In its order denying Harris’s petition to compel the
 DVA to issue a decision on his claim, the Veterans Court
 concluded that any delay on the part of the DVA in not
 having issued an initial decision on Harris’s hypertension
 claim was not so extraordinary as to justify mandamus
 relief. Harris’s informal brief with this court argues that
 the DVA violated his due process rights in refusing to
 process his hypertension benefits claim, asserting that the
 DVA had “no intention” of ever issuing an initial decision.
 In his motion to dismiss, the Secretary informs the court
 that on December 21, 2012 the DVA regional office (RO)
 issued its initial decision, denying Harris’s hypertension
 benefits claim.

      In light of the DVA’s recent decision, we agree with
 the Secretary that Harris’s appeal seeking to compel an
 initial decision on his claim is now moot and must be
 dismissed. This court, like other federal courts, lacks
 authority “to give opinions upon moot questions or ab-
 stract propositions, or to declare principles or rules of law
 which cannot affect the matter in issue in the case before
 it.” Church of Scientology v. United States, 506 U.S. 9, 12
 (1992) (quoting Mills v. Green, 159 U.S. 651, 653 (1895)).
 As such, “if an event occurs while a case is pending on
 appeal that makes it impossible for the court to grant ‘any
 effectual relief whatever’ to a prevailing party, the appeal
 must be dismissed.” Id. (quoting Mills, 159 U.S. at 653).
 If Harris is dissatisfied with the RO’s decision, he may
 timely appeal to the Board of Veterans’ Appeals.

     Accordingly,
Case: 13-7003      Document: 11     Page: 3      Filed: 04/11/2013




 3                                 JAMES HARRIS V. SHINSEKI

       IT IS ORDERED THAT:

    (1) The motions to dismiss and to waive the require-
 ments of Rule 27 are granted.

       (2) Each side shall bear its own costs.

                                       FOR THE COURT
                                        /s/ Jan Horbaly
                                       Jan Horbaly
                                       Clerk



 ISSUED AS MANDATE: April 11, 2013

 s23